 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                                EASTERN DISTRICT OF CALIFORNIA

 8

 9    DAVID W. WILSON,                                 Case No. 1:18-cv-00424-DAD-JDP

10                       Plaintiff,                    FINDINGS AND RECOMMENDATIONS
                                                       THAT
11            v.                                          (1) THIS CASE BE DISMISSED FOR
                                                              PLAINTIFF’S FAILURE TO PAY
12    CALIFORNIA STATE PRISON                                 FILING FEE
                                                          (2) ALL PENDING MOTIONS BE DENIED
      CORCORAN, et al.,                                       AS MOOT
13
                         Defendants.                   ECF Nos. 13, 15, 17, 18, 22.
14

15                                                     OBJECTIONS, IF ANY, DUE WITHIN
                                                       FOURTEEN DAYS
16

17

18           Plaintiff David W. Wilson is a state prisoner proceeding pro se in this civil rights action
19   under 42 U.S.C. § 1983. On July 18, 2018, the court denied plaintiff’s motion to proceed in
20   forma pauperis and ordered him to pay the $400 filing fee in full within fourteen days. ECF No.
21   10. Plaintiff failed to pay the filing fee within the allotted time. Accordingly, the undersigned
22   recommends that the court dismiss this case without prejudice and deny all pending motions as
23   moot.
24           The undersigned submits the findings and recommendations to the district judge under 28
25   U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice for the United States District
26   Court, Eastern District of California. Within fourteen days of the service of the findings and
27   recommendations, plaintiff may file written objections to the findings and recommendations with
28


                                                       1
 1   the court and serve a copy on all parties. That document should be captioned “Objections to

 2   Magistrate Judge’s Findings and Recommendations.” The district judge will review the findings

 3   and recommendations under 28 U.S.C. § 636(b)(1)(C). Plaintiff’s failure to file objections within

 4   the specified time may result in the waiver of rights on appeal. See Wilkerson v. Wheeler, 772

 5   F.3d 834, 838-39 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 6
     IT IS SO ORDERED.
 7

 8
     Dated:    January 4, 2019
 9                                                    UNITED STATES MAGISTRATE JUDGE
10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28


                                                     2
